Execution Version



INTERCREDITOR AGREEMENT
dated as of
October 23, 2013,
among
HEARTLAND PAYMENT SYSTEMS, INC.,
as the Borrower,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Sponsor,
and
BANK OF AMERICA, N.A.,
as Bank Group Administrative Agent










    








--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
 
 
Page


ARTICLE I DEFINITIONS
1


 
Section
1.01


 
Certain Defined Terms
1


 
Section
1.02


 
Other Defined Terms
1


 
Section
1.03


 
Terms Generally
5


 
 
 
 
 
 
ARTICLE II LIEN PRIORITIES
6


 
Section
2.01


 
Relative Priorities
6


 
Section
2.02


 
[Reserved]
6


 
Section
2.03


 
Guarantees.
6


 
 
 
 
 
 
ARTICLE III ENFORCEMENT OF RIGHTS; MATTERS RELATING TO MERCHANT RECEIVABLES
7


 
Section
3.01


 
Automatic Release of Bank Group Lien.
7


 
Section
3.02


 
Automatic Release of Sponsor Lien
7


 
 
 
 
 
 
ARTICLE IV PAYMENTS
7


 
Section
4.01


 
Application of Proceeds
7


 
Section
4.02


 
Payment Over
8


 
 
 
 
 
 
ARTICLE V OTHER AGREEMENTS
8


 
Section
5.01


 
Amendment to Sponsor Loan Documents.
8


 
Section
5.02


 
Amendment to Bank Group Loan Documents.
8


 
Section
5.03


 
Reinstatement
8


 
Section
5.04


 
Further Assurances
9


 
Section
5.05


 
Notice of Exercise of Remedies
9


 
Section
5.06


 
Agreement Not to Contest.
9


 
Section
5.07


 
No Interference.
9


 
Section
5.08


 
Books and Records
10


 
 
 
 
 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES.
10


 
 
 
 
 
 
ARTICLE VII NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE
10


 
Section
7.01


 
No Reliance; Information
10


 
Section
7.02


 
No Warranties or Liability.
11


 
 
 
 
 
 

    



i



--------------------------------------------------------------------------------




ARTICLE VIII MISCELLANEOUS
11


 
Section
8.01


 
Notices
11


 
Section
8.02


 
Conflicts
12


 
Section
8.03


 
Effectiveness; Survival
13


 
Section
8.04


 
Severability
13


 
Section
8.05


 
Amendments; Waivers.
13


 
Section
8.06


 
Applicable Law
13


 
Section
8.07


 
Waiver of Jury Trial
13


 
Section
8.08


 
Parties in Interest
14


 
Section
8.09


 
Specific Performance
14


 
Section
8.10


 
Headings
14


 
Section
8.11


 
Counterparts
14


 
Section
8.12


 
Provisions Solely to Define Relative Rights
15


 
Section
8.13


 
Sharing of Information
15


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












ii



--------------------------------------------------------------------------------




INTERCREDITOR AGREEMENT dated as of October 23, 2013 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among HEARTLAND PAYMENT SYSTEMS, INC., a Delaware corporation (the
“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Sponsor (as defined
below), and BANK OF AMERICA, N.A., as the Bank Group Administrative Agent (as
defined below) for the Bank Group Lenders (as defined below).
PRELIMINARY STATEMENT
Reference is made to (a) the Uncommitted Revolving Line of Credit Agreement
dated as of even date herewith (as in effect on the date hereof or as amended or
amended and restated in accordance with Section 5.01, the “Sponsor Agreement”),
among Sponsor, the Borrower and each of the subsidiaries of the Borrower party
thereto and (b) the Credit Agreement dated as of October 23, 2013 (as it may be
amended, restated, increased, renewed, refinanced, extended or otherwise
modified or supplemented from time to time, the “Bank Group Credit Agreement”
and, together with the Sponsor Agreement, the “Credit Agreements”), among
Heartland Payment Systems, Inc., the lenders from time to time party thereto
(the “Bank Group Lenders”) and the Bank Group Administrative Agent.
RECITALS
А.    Sponsor has agreed to make advances to or for the benefit of the Borrower
pursuant to the Sponsor Agreement, such advances not to exceed $100,000,000 in
aggregate principal amount at any time outstanding.
В.    The advances made by the Sponsor pursuant to the Sponsor Agreement will be
secured by a lien on and security interest in the Merchant Receivables.
С.    The Bank Group Lenders have agreed to subordinate their existing lien on
and security interest in the Merchant Receivables to the lien and security
interest on the Merchant Receivables granted in favor of the Sponsor pursuant to
the Sponsor Agreement.
Accordingly, the parties hereto agree as follows:
Article I
Definitions
Section 1.01    Certain Defined Terms.
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings set forth in the Sponsor Agreement or the Bank Group Credit
Agreement, as applicable.
Section 1.02    Other Defined Terms.
As used in this Agreement, the following terms shall have the meanings specified
below:

1



--------------------------------------------------------------------------------




“Administrative Agents” shall mean collectively each of Sponsor and Bank Group
Administrative Agent.
“Bank Group Administrative Agent” shall mean Bank of America, N.A., as the
initial administrative agent under the Bank Group Credit Agreement and its
successors and assigns.
“Bank Group Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.
“Bank Group Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Bank Group Lien” shall mean the Lien of the Bank Group on the Merchant
Receivables securing the Bank Group Obligations.
“Bank Group Loan Documents” shall have the same meaning as is assigned to the
term “Loan Documents”, as such term is defined in the Bank Group Credit
Agreement.
“Bank Group Obligations” shall have the same meaning as is assigned to the term
“Obligations”, as such term is defined in the Bank Group Credit Agreement. In
addition, to the extent any payment with respect to any Bank Group Obligation
(whether by or on behalf of the Borrower or any of its subsidiaries, as proceeds
of security, enforcement of any right of setoff or otherwise) is declared to be
a fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, trustee, the Sponsor, receiver or similar
Person, then the Bank Group Obligations or part thereof originally intended to
be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Sponsor and the Bank Group Secured Parties, be deemed to be
reinstated and outstanding as if such payment had not occurred.
“Bank Group Release” shall have the meaning assigned to such term in
Section 3.02.
“Bank Group Required Lenders” shall have the same meaning as is assigned to the
term “Required Lenders”, as such term is defined in the Bank Group Credit
Agreement.
“Bank Group Secured Parties” shall mean, at any time, (a) the Bank Group
Lenders, (b) the Bank Group Administrative Agent, (с) each other Person to whom
any of the Bank Group Obligations (including indemnification obligations) is
owed and (d) the successors and assigns of each of the foregoing.
“Bank Group Security Documents” shall have the same meaning as is assigned to
the term “Collateral Documents”, as such term is defined in the Bank Group
Credit Agreement, and any other documents or instruments granting a Lien on or
security interest in any real or personal property as security for the Bank
Group Obligations or granting any rights or remedies with respect to such Liens.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

2



--------------------------------------------------------------------------------




“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.
“Credit Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Credit Parties” shall mean the Borrower and each of the subsidiaries of the
Borrower which guaranty the Bank Group Obligations and/or the Sponsor Facility
Obligations.
“Discharge of Bank Group Obligations” shall mean, subject to Section 5.03, the
(a) payment in full in cash of the principal of and interest and premium, if
any, outstanding under the Bank Group Loan Documents (including any interest
which accrues on the principal amount of the Bank Group Obligations subsequent
to commencement of an Insolvency Proceeding), (b) payment in full in cash of all
other Bank Group Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid (other than
indemnification obligations for which no claim or demand for payment, whether
written or oral, has been made at such time), (c) termination or cash
collateralization (in an amount and manner reasonably satisfactory to the Bank
Group Administrative Agent) of letters of credit constituting Bank Group
Obligations under the Bank Group Loan Documents, (d) termination and payment of
100% of the credit exposure of hedge banks under, or cash collateralization (in
an amount reasonably satisfactory to the Bank Group Administrative Agent) of,
swap agreements constituting Bank Group Obligations and payment of all related
fees, expenses and other amounts owed to the hedge banks in connection therewith
and (е) termination or expiration of any commitments to extend credit under the
Bank Group Loan Documents.
“Discharge of Sponsor Facility Obligations” shall mean, subject to Section 5.03,
(a) the payment in full in cash of the principal outstanding under the Sponsor
Loan Documents (including any interest which accrues on the principal amount of
the Sponsor Facility Obligations subsequent to commencement of an Insolvency
Proceeding to the extent such interest is an allowed claim under applicable law)
in an amount not to exceed the Maximum Sponsor Facility Indebtedness Amount and
all accrued and unpaid interest on such principal amount, (b) payment in full in
cash of all other Sponsor Facility Obligations that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than indemnification obligations for which no claim or demand
for payment, whether written or oral, has been made at such time) and (c) the
occurrence of the Termination Date.
“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.
“Insolvency Proceeding” shall mean (a) any voluntary or involuntary proceeding
under the Bankruptcy Code or any other Bankruptcy Law with respect to any Credit
Party, (b) any voluntary or involuntary appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
for a substantial part of the property or assets of any Credit Party, (с) any
voluntary or involuntary winding-up or liquidation of any Credit Party, or (d) a
general assignment for the benefit of creditors by any Credit Party.

3



--------------------------------------------------------------------------------




“Lien” means any interest in Property securing an obligation owed to, or
securing a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, including (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such Property, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such Property and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Loan Documents” shall mean the Sponsor Loan Documents and the Bank Group Loan
Documents.
“Maximum Sponsor Facility Indebtedness Amount” means $100,000,000.
“Merchant” shall have the same meaning as is assigned to such term in the
Merchant Financial Services Agreement (as in effect as of the date hereof).
“Merchant Agreement” shall have the same meaning as is assigned to such term in
the Merchant Financial Services Agreement (as in effect as of the date hereof).
“Merchant Financial Services Agreement” shall mean that certain Merchant
Financial Services Agreement dated as of February 8, 2012 by and between the
Borrower and the Sponsor Bank, as amended, restated, supplemented or otherwise
modified from time to time.
“Merchant Receivables” shall mean all accounts (as such term is defined in the
UCC), payment intangibles (as such term is defined in the UCC) and other amounts
owed to the Borrower by the Merchants arising from or created pursuant to the
Merchant Agreements.
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Release” shall have the same meaning as is assigned to such term in
Section 3.01.
“Secured Parties” shall mean collectively the Sponsor and each of the Bank Group
Secured Parties.
“Security Documents” shall mean the Sponsor Agreement and the Bank Group
Security Documents.
“Sponsor” shall mean Wells Fargo Bank, National Association.

4



--------------------------------------------------------------------------------




“Sponsor Agreement” shall have the same meaning as is assigned to such term in
the preliminary statement of this Agreement.
“Sponsor Facility Obligations” means all principal of and interest on all loans
made pursuant to the Sponsor Agreement and all costs, charges, fees, expenses
and other amounts payable from time to time pursuant to the Sponsor Loan
Documents; provided, however, that in no event shall any principal amount that
is in excess of the Maximum Sponsor Facility Indebtedness Amount be deemed to be
or constitute all or any portion of the Sponsor Facility Obligations for
purposes of this Agreement. “Sponsor Facility Obligations” shall include all
interest accrued or accruing in accordance with the rate specified in the
Sponsor Agreement but shall exclude (solely for purposes of this Agreement) such
interest accrued or accruing with respect to principal amounts in excess of the
Maximum Sponsor Facility Indebtedness Amount. “Sponsor Facility Obligations”
shall include any interest which accrues on the principal amount of the Sponsor
Facility Obligations subsequent to commencement of an Insolvency Proceeding to
the extent such interest is an allowed claim under applicable law. To the extent
any payment with respect to any Sponsor Facility Obligation is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, trustee, any Bank Group Secured Party,
receiver or similar Person, then the Sponsor Facility Obligations or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the Sponsor and the Bank Group
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.
“Sponsor Lien” shall mean the Lien on the Merchant Receivables securing the
Sponsor Facility Obligations.
“Sponsor Loan Documents” shall mean the “Loan Documents”, as defined in the
Sponsor Agreement, and as in effect on the date hereof.
“Termination Date” means the earliest to occur of (i) November 1, 2014 (as such
date may be accelerated or extended by the Sponsor in its sole discretion), (ii)
the date on which the Merchant Financial Services Agreement is terminated, (iii)
the date on which Sponsor receives written notice of termination of the Sponsor
Agreement from the Borrower, (iv) the date on which the Sponsor notifies the
Borrower in writing that the Sponsor Agreement has been terminated and (v) the
date that any Insolvency Proceeding is commenced with respect to any Credit
Party.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in the
State of New York.
Section 1.03    Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any reference herein to the Borrower shall be construed to include the
Borrower as debtor and debtor-in-possession and any receiver or trustee for the
Borrower, as the case may be, in any

5



--------------------------------------------------------------------------------




Insolvency Proceeding, (b) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (c) all references herein
to Articles or Sections shall be construed to refer to Articles or Sections of
this Agreement, and (d) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Article II    
Lien Priorities
Section 2.01    Relative Priorities.
Notwithstanding the date, manner or order of grant, attachment or perfection of
the Bank Group Lien or the Sponsor Lien, the Bank Group Administrative Agent,
for itself and on behalf of the other Bank Group Secured Parties, hereby agrees
that, so long as the Discharge of Sponsor Facility Obligations has not occurred,
the Sponsor Lien shall be senior and prior in all respects to the Bank Group
Lien and the Bank Group Lien shall be junior and subordinate in all respects to
the Sponsor Lien, in each case to the extent that the Sponsor Lien is valid,
perfected and not avoided in an Insolvency Proceeding. The Bank Group
Administrative Agent on behalf of itself and the other Bank Group Secured
Parties acknowledges that a portion of the Sponsor Facility Obligations
represents debt that is revolving in nature and that the amount thereof that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that, subject to the terms, conditions and
limitations set forth in Section 5.01, the terms of the Sponsor Loan Documents
may be modified, amended or amended and restated from time to time, without
notice to or consent by the Bank Group Secured Parties and without affecting the
provisions hereof.
Section 2.02    [Reserved].
Section 2.03    Guarantees.     To the extent any guaranty is entered into by
any Person in respect of the Sponsor Facility Obligations (whether or not the
Bank Group Administrative Agent or the Bank Group Secured Parties have consented
thereto), a guaranty by such Person shall, to the extent such Person is not
already a Credit Party, be entered into in respect of the Bank Group Obligations
and, for all purposes hereunder, such Person shall be deemed a guarantor of the
Bank Group Obligations and the Sponsor Facility Obligations, and Sponsor
acknowledges and agrees hereby that notwithstanding anything to the contrary
contained herein or in any Sponsor Loan Document, any and all guarantees of any
Credit Party (other than the Borrower) in respect of the Sponsor Facility
Obligations shall be subordinated in right of payment to any and all guarantees
of any Credit Party (other than the Borrower) in respect of the Bank Group
Obligations to the same extent and in the same manner as set forth in the
Sponsor Loan Documents, as in effect on the date hereof.


Article III    
Enforcement of Rights; Matters Relating to Merchant Receivables

6



--------------------------------------------------------------------------------




Section 3.01    Automatic Release of Bank Group Lien.     If, in connection with
Disposition of Merchant Receivables pursuant to the enforcement or exercise of
any rights or remedies of the Sponsor under the Sponsor Loan Documents, the
Sponsor releases the Sponsor Lien on any portion of the Merchant Receivables (in
each case, a “Release”), other than any such Release granted following the
Discharge of Sponsor Facility Obligations, then upon the closing of such
Disposition the Bank Group Administrative Agent shall, for itself and on behalf
of the other Bank Group Secured Parties, promptly execute and deliver to the
Sponsor and the Borrower such termination statements, releases and other
documents as shall be reasonably requested by the Sponsor to release the Bank
Group Lien on such Merchant Receivables.
Section 3.02    Automatic Release of Sponsor Lien.
If, in connection with any Disposition of Merchant Receivables upon the
enforcement or exercise of any right or remedy by the Bank Group Administrative
Agent, after the occurrence and during the continuance of an event of default
under the Bank Group Loan Documents, the Bank Group Administrative Agent, for
itself and on behalf of the other Bank Group Secured Parties releases the Bank
Group Lien on any portion of the Merchant Receivables (in each case, a “Bank
Group Release”), then upon the closing of such Disposition the Sponsor shall
promptly execute and deliver to the Bank Group Administrative Agent and the
Borrower such termination statements, releases and other documents as shall be
reasonably requested by the Bank Group Administrative Agent to release the
Sponsor Lien on such Merchant Receivables; provided that, after the Termination
Date, so long as the Discharge of Sponsor Facility Obligations has not occurred,
the proceeds of such Disposition shall be delivered to the Sponsor, and any
payments with respect to such Disposition that are received by the Bank Group
Administrative Agent or any other Bank Group Secured Party, shall be segregated
and held in trust and forthwith transferred or paid over to the Sponsor, in
accordance with Section 4.02.
Article IV    
Payments
Section 4.01    Application of Proceeds.
After the Termination Date, so long as the Discharge of Sponsor Facility
Obligations has not occurred, any Merchant Receivables or proceeds thereof
received by the Sponsor shall be applied by the Sponsor to permanently reduce
the Sponsor Facility Obligations. Upon the Discharge of Sponsor Facility
Obligations, the Sponsor shall deliver to the Bank Group Administrative Agent
any remaining Merchant Receivables and any proceeds thereof then held by it in
the same form as received, together with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct.
Section 4.02    Payment Over.
After the Termination Date, so long as the Discharge of Sponsor Facility
Obligations has not occurred, any proceeds of Merchant Receivables received by
the Bank Group Administrative Agent shall be segregated and held in trust and
forthwith transferred or paid over to the Sponsor in

7



--------------------------------------------------------------------------------




the same form as received, together with any necessary endorsements, for
application by the Sponsor to the permanent reduction of the Sponsor Facility
Obligations.
Article V    
Other Agreements
Section 5.01    Amendment to Sponsor Loan Documents.     The Sponsor Loan
Documents may be amended or otherwise modified in accordance with their terms
without the consent of any Bank Group Secured Party, all without affecting the
lien subordination or other provisions of this Agreement; provided, however,
that, without the consent of the Bank Group Required Lenders, no such amendment
or modification (or successive amendments or modifications) shall (i)  provide
for a principal amount of loans in the aggregate in excess of the Maximum
Sponsor Facility Indebtedness Amount, (ii) increase the interest rate applicable
to the Sponsor Facility Obligations (excluding increases resulting from the
accrual of interest at the Default Rate (as defined in the Sponsor Agreement as
in effect on the date hereof)) by more than 2.0%, (iii) modify the Sponsor
Agreement to provide for any facility other than the uncommitted revolving line
of credit in effect on the date hereof, (iv) provide for or modify any covenant
or event of default that restricts the Borrower or any subsidiary of the
Borrower from making payments under the Bank Group Loan Documents, (v) amend or
modify any provision of any Sponsor Loan Document providing for the guaranty of
the Sponsor Facility Obligations by any subsidiary of the Borrower, (vi) amend
or modify any provision of any Sponsor Loan Document relating to the
subordination of any guarantees of the Sponsor Facility Obligations to the
guarantees of the Bank Group Obligations or (vii) amend the Sponsor Agreement in
such a way as to modify or change the effect of Section 4.8 of the Sponsor
Agreement as in effect on the date hereof. The Sponsor agrees that it shall not
assign any of its rights, title and interest in and to any Sponsor Loan Document
without the prior written consent of the Bank Group Administrative Agent.
Section 5.02    Amendment to Bank Group Loan Documents.     The Bank Group Loan
Documents may be amended or otherwise modified in accordance with their terms
without the consent of the Sponsor, all without affecting the lien subordination
or other provisions of this Agreement; provided, however, that without the
consent of the Sponsor, no such amendment or modification (or successive
amendments or modifications) shall (i) provide for or modify any covenant or
event of default that restricts the Borrower or any subsidiary of the Borrower
from making payments under the Bank Group Loan Documents or (ii) amend Section
9.11(d) or Section 9.08(b) of the Bank Group Credit Agreement.
Section 5.03    Reinstatement.
If, in any Insolvency Proceeding or otherwise, all or part of any payment with
respect to the Bank Group Obligations or the Sponsor Facility Obligations
previously made shall be rescinded for any reason whatsoever, then the Bank
Group Obligations or the Sponsor Facility Obligations, as applicable, shall be
reinstated to the extent of the amount so rescinded and, if theretofore
terminated, this Agreement shall be reinstated in full force and effect and such
prior termination

8



--------------------------------------------------------------------------------




shall not diminish, release, discharge, impair or otherwise affect the Lien
priorities and the relative rights and obligations of Sponsor and the Bank Group
Secured Parties provided for herein.
Section 5.04    Further Assurances.
Each of the Sponsor and the Bank Group Administrative Agent, for itself and on
behalf of the other Bank Group Secured Parties, and the Borrower, agrees that it
will, and the Borrower agrees that it will cause its subsidiaries to, execute,
or will cause to be executed, any and all further documents, agreements and
instruments, and take all such further actions, as may be required under any
applicable law, or which the Sponsor or the Bank Group Administrative Agent may
reasonably request, to effectuate the terms of this Agreement, including the
relative Lien priorities provided for herein.
Section 5.05    Notice of Exercise of Remedies.
Subject to the terms of this Agreement, each of the Sponsor and the Bank Group
Administrative Agent shall endeavor to provide advance notice to each other of
an acceleration of any Sponsor Facility Obligations or the Bank Group
Obligations, as the case may be (other than with respect to any automatic
accelerations thereunder); provided, however, neither party’s failure to give
such notice under this Section 5.05 shall create any claim or cause of action on
the part of the other party against the party failing to give such notice for
any reason whatsoever. Nothing contained in this Section 5.05 shall limit,
restrict, alleviate, or amend any notice requirement otherwise provided in this
Agreement or otherwise required under applicable law.
Section 5.06    Agreement Not to Contest. The Bank Group Administrative Agent,
for itself and on behalf of the other Bank Group Secured Parties, agrees that it
will not at any time contest by judicial proceeding the validity, perfection,
priority or enforceability of the Sponsor Lien or the Sponsor Loan Documents or
the enforceability of this Agreement. The Sponsor agrees that it will not at any
time contest by judicial proceeding the validity, perfection, priority or
enforceability of the Bank Group Lien or the Bank Group Loan Documents or the
enforceability of this Agreement.
Section 5.07    No Interference. The Bank Group Administrative Agent agrees, on
behalf of itself and each of the other Bank Group Secured Parties, that (a) it
will not take or cause to be taken any action the purpose or effect of which is,
or could be, to make the Bank Group Lien pari passu with, or to give such Bank
Group Secured Party any preference or priority relative to, the Sponsor Lien
with respect to the Merchant Receivables, (b) it will not challenge or question
in any proceeding the validity or enforceability of any Sponsor Facility
Obligations or Sponsor Loan Document, or the validity, attachment, perfection or
priority of the Sponsor Lien, or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement, (c) it will not interfere with, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Merchant Receivables by the Sponsor, (d) it shall have no
right to (i) direct the Sponsor to exercise any right, remedy or power with
respect to the Merchant Receivables or (ii) consent to the exercise by the
Sponsor of any right, remedy or power with respect to the Merchant Receivables,
(e) it will not institute any suit or assert in any suit, bankruptcy, insolvency
or other proceeding any claim against the Sponsor seeking damages from or other
relief by way of specific performance, instructions or otherwise with respect
to, and

9



--------------------------------------------------------------------------------




the Sponsor shall not be liable for any action taken or omitted to be taken by
the Sponsor with respect to Merchant Receivables; provided that nothing in this
clause shall prevent any Bank Group Secured Party from asserting or seeking to
enforce any provision of this Agreement or any provision of any Bank Group Loan
Document and (f) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement
Section 5.08    Books and Records.
Each of the Borrower and the Bank Group Administrative Agent agrees to provide
the Sponsor with access to any of the Borrower’s books and records reasonably
required by the Sponsor, to the extent such party is in possession and control
of such books and records.


Article VI    
Representations and Warranties.
Each party hereto represents and warrants to the other parties hereto as
follows:
(a)    Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization or formation and has all
requisite power and authority to execute and deliver this Agreement and perform
its obligations hereunder.
(b)    This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.
(c)    The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any Governmental Authority or any provision of any indenture, agreement
or other instrument binding upon such party.
Article VII    
No Reliance; No Liability; Obligations Absolute.
Section 7.01    No Reliance; Information.
Each of the Sponsor and the Bank Group Administrative Agent acknowledges that
(а) it has, independently and without reliance upon, in the case of the Sponsor,
any Bank Group Secured Party and, in the case of the Bank Group Administrative
Agent, the Sponsor, and based on such documents and information as they have
deemed appropriate, made their own credit analyses and decisions to enter into
this Agreement and (b) it will, independently and without reliance upon, in the
case of the Sponsor, any Bank Group Secured Party and, in the case of the Bank
Group Administrative

10



--------------------------------------------------------------------------------




Agent, the Sponsor, and based on such documents and information as they shall
from time to time deem appropriate, continue to make their own credit decisions
in taking or not taking any action under this Agreement. In the event the
Sponsor or the Bank Group Administrative Agent, in its sole discretion,
undertakes at any time or from time to time to provide any such information to,
respectively, any Bank Group Secured Party or the Sponsor, it shall be under no
obligation (i) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion, or (iii) to undertake any investigation.
Section 7.02    No Warranties or Liability.
(a)    The Sponsor acknowledges and agrees that, except for the representations
and warranties set forth in Article VI, neither the Bank Group Administrative
Agent nor any other Bank Group Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Bank
Group Loan Documents, the ownership of any Merchant Receivables or the
perfection or priority of any Liens thereon. The Bank Group Administrative
Agent, for itself and on behalf of the other Bank Group Secured Parties,
acknowledges and agrees that, except for the representations and warranties set
forth in Article VI, the Sponsor has not made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Sponsor
Loan Documents, the ownership of any Merchant Receivables or the perfection or
priority of any Liens thereon.
(b)    The Bank Group Administrative Agent and the other Bank Group Secured
Parties shall have no express or implied duty to the Sponsor, and the Sponsor
shall have no express or implied duty to the Bank Group Administrative Agent or
any other Bank Group Secured Party, to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of a default or an
event of default under any Sponsor Loan Document and any Bank Group Loan
Document (other than, in each case, this Agreement), regardless of any knowledge
thereof with which they may have or be charged.
Article VIII    
Miscellaneous
Section 8.01    Notices.
(c) Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier, or delivered by electronic mail to the
electronic mail address, as follows:
(i)    if to the Borrower, to it at 90 Nassau Street, Princeton, NJ 08542,
Attention of Robert H.B. Baldwin, Jr. and the Legal Department (Telecopy No.
609-683-3815);

11



--------------------------------------------------------------------------------




(ii)    if to the Sponsor, to it at 32 East Front Street, 4th Floor, Trenton, NJ
08608, Attention of James (Jim) King (Email: james.t.king@wellsfargo.com and
Telecopy No. 609-826-8796); and
(iii)    if to the Bank Group Administrative Agent, to Bank of America, N.A.,
Agency Management, 135 S. LaSalle Street, Mail Code: IL4-135-09-61, Chicago, IL
60603, Attention: Denise Jones, Telephone: (312) 828-1846, Facsimile: (877)
206-8413.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent if the sender
receives an acknowledgement of receipt (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in said subsection (b).
(d)    Notices and other communications may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agents, provided that the
foregoing shall not apply to notices to any party if such party has notified the
other parties hereto that it is incapable of receiving notices by electronic
communication.
Unless the applicable Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefore.
(e)    The Borrower and each Administrative Agent may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.
Section 8.02    Conflicts.
In the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of the Sponsor Loan Documents or the Bank Group
Loan Documents, the provisions of this Agreement shall control.
Section 8.03    Effectiveness; Survival.

12



--------------------------------------------------------------------------------




This Agreement shall become effective when executed and delivered by the parties
hereto. All covenants, agreements, representations and warranties made by any
party in this Agreement shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency Proceeding. This Agreement shall terminate
and be of no further force and effect, subject to Section 5.03 hereof, upon the
earlier to occur of (i) the date of the Discharge of Bank Group Obligations and
(ii) the date of the Discharge of Sponsor Facility Obligations.
Section 8.04    Severability.
In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 8.05    Amendments; Waivers.
(a)    No failure or delay on the part of any party hereto in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 8.05, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Sponsor and the Bank Group Administrative Agent, provided that no such
agreement shall amend, modify or otherwise affect the rights or obligations of
the Borrower under this Agreement.
Section 8.06    Applicable Law.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.
Section 8.07    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF

13



--------------------------------------------------------------------------------




ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.08.
Section 8.08    Parties in Interest.
The provisions of this Agreement shall be binding upon the Borrower, the
Sponsor, the Bank Group Administrative Agent, and their respective successors
and assigns, as well as the other Bank Group Secured Parties, all of whom are
bound by this Agreement. The provisions of this Agreement shall inure to the
benefit of Sponsor, the Bank Group Administrative Agent, the Bank Group Secured
Parties and their respective successors and permitted assigns. The Bank Group
Secured Parties, and their respective successors and assigns are intended to be
third party beneficiaries of this Agreement. Except for the parties to this
Agreement to the extent aforesaid, the Bank Group Secured Parties, and their
respective successors and assigns, no other Person shall have or be entitled to
assert rights or benefits hereunder without the consent of the parties hereto.
Section 8.09    Specific Performance.
Each Administrative Agent may demand specific performance of this Agreement and
hereby irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance in any action which may be brought by it.
Section 8.10    Headings.
Article and Section headings used herein and the Table of Contents hereto are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
Section 8.11    Counterparts.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original but all
of which when taken together shall constitute a single contract, and shall
become effective as provided in Section 8.03. Delivery of an executed signature
page to this Agreement by electronic imaging or facsimile transmission shall be
as effective as delivery of a manually signed counterpart of this Agreement;
provided, however, that each party hereto agrees to promptly deliver original
copies of its signature pages to each of the other parties hereto.

14



--------------------------------------------------------------------------------




Section 8.12    Provisions Solely to Define Relative Rights.
The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Sponsor, on the one hand, and the Bank Group
Secured Parties, on the other hand. Except as expressly provided in this
Agreement, neither the Borrower nor any other creditor thereof shall have any
rights or obligations hereunder and the Borrower may not rely on the terms
hereof except to the extent of any obligations in favor of the Borrower
expressly provided for herein. Nothing in this Agreement is intended to or shall
impair the obligations of the Borrower, which are absolute and unconditional, to
pay the Sponsor Facility Obligations and the Bank Group Obligations as and when
the same shall become due and payable in accordance with their terms.
Section 8.13    Sharing of Information.
The Borrower agrees that any information provided to the Sponsor, the Bank Group
Administrative Agent or any Bank Group Secured Party may be shared by such
Person with any Bank Group Secured Party, the Sponsor or the Bank Group
Administrative Agent notwithstanding any request or demand by the Borrower that
such information be kept confidential; provided, that such information shall
otherwise be subject to the respective confidentiality provisions in the Sponsor
Agreement and the Bank Group Credit Agreement, as applicable.
Section 8.14    Termination of Prior Intercreditor Agreement.
For the avoidance of doubt, it is acknowledged and agreed that the Intercreditor
Agreement dated as of July 20, 2012 (as amended), by and among the Borrower, the
Sponsor and JPMorgan Chase Bank, N.A., is terminated and of no further force and
effect as of the date hereof.


[Remainder of this page intentionally left blank]





15



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


HEARTLAND PAYMENT SYSTEMS, INC.


By:    /S/ Robert H. B. Baldwin, Jr.    
Name:    Robert H. B. Baldwin, Jr.
Title:    Vice Chairman





Intercreditor Agreement Signature Page





--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Sponsor




By.     /S/ James T. King        
Name:    James T. King
Title:    Senior Vice President

Intercreditor Agreement Signature Page





--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Bank Group Administrative Agent




By.     /S/ Denise Jones        
Name:    Denise Jones
Title:    Assistant Vice President

Intercreditor Agreement Signature Page





--------------------------------------------------------------------------------







    

